Citation Nr: 0327475	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  96-31 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for skin cancer as a result 
of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
The veteran testified at a hearing before a Hearing Officer 
at the RO in March 1997

REMAND

The veteran contends that he has basal cell carcinoma as a 
result of exposure to ionizing radiation during service while 
stationed in Guam from July 1 to 21, 1946.  He asserts that 
he unloaded contaminated supplies from ships that had 
participated in Operation Crossroads, identified as the USS 
Chilton, USS Graffia and USS Pickaway.  The veteran provided 
statements regarding his contended exposure in April 1996 and 
November 1997 and those statements are included in the claims 
file.  The veteran's service personnel records have been 
obtained and confirm that he was stationed at the Naval 
Supply Center.  Those records do not show his duty 
assignments.  The Board notes that in connection with a 
previous claim, in a letter dated in September 1995, the 
Defense Nuclear Agency determined that the available records 
did not document participation in Operation Crossroads.

The claims file includes VA outpatient treatment records 
dated from June 1986 to October 1992 which include diagnoses 
of basal cell carcinoma of the forehead in August 1986 and of 
the right preauricular area and left side of the chin in June 
1989.  In March 1997, the veteran indicated that he was 
currently receiving treatment for skin cancer Decatur, 
Georgia VA Medical Center.  

VA regulations provide that in claims involving radiation 
exposure a request will be made for any available records 
concerning exposure to radiation, including but not limited 
to the veteran's Record of Occupational Exposure to Ionizing 
Radiation or other records which may contain information 
pertaining to a radiation dose in service, and that all such 
records will be forwarded to the Under Secretary for Health, 
who is responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies. See 38 
C.F.R. § 3.311(a)(2)(iii) (2002).  The Board finds additional 
development in accordance with 38 C.F.R. § 3.311 is required 
for an adequate determination of this appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for basal cell 
carcinoma and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records dated from 
October 1992 to the present, should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  The RO should conduct development as 
outlined by VBA's Adjudication Procedure 
Manual, M21-1, Part III, para. 5.12, 
including a request for the veteran's 
record of occupational radiation exposure 
from the Officer in Charge, Navy 
Environmental Health Center Detachment, 
Naval Dosimetry Center, Bethesda, MD 
20889-5614.  All other appropriate 
evidentiary development should be done, 
including seeking verification of 
occupational force involvement from the 
Defense Threat Reduction Agency, if 
deemed appropriate.  See M21-1, Part III, 
para. 5.11 and 5.12.

4.  Thereafter, the RO should complete 
appropriate development of the claim 
under the provisions of 38 C.F.R. § 
3.311(a)(2)(iii), including referral for 
a radiation dose estimate by the Under 
Secretary for Health.

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


